DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because In paragraph [0007] of the original specification, the phrase “tangible machine readable medium” has no clear definition of what a tangible machine readable medium is except for being defined as instructions which covers form of transitory properties such as (e.g., carrier waves, signals, propagating signals and/or software per se), and therefore would not be patent-eligible.  Claims 16-20 are inherited from independent claim 15, and therefore are rejected under 35 U.S.C. 101 with respect to CRM.  Examiner suggests incorporating and/or adding the term ‘non-transitory’ into the phrase “machine readable medium”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out 
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,824,912 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent is directly related to adapting medical imaging interfaces based on learning (col. 1 lines 8-9).
Application No. 17070468
U.S. Patent No. 10,824,912 B2
1. An apparatus comprising: a use monitor including a processor to monitor, in a first session, user actions and medical content data pertaining to operation of a clinical image display to define training data; and a learning device including a processor to implement a learning network to develop a model for a subsequent session based on the training data in relationship to a context of the medical content data, the medical content data including medical case histories and diagnoses, the model developed by defining contextual patterns of the user actions in relationship to the medical case histories and the diagnoses, the learning device to adjust, prior to or during a second session subsequent the first session, at least one user interface element of a user interface based on the model, the at least one user interface element to be adjusted for use with subsequent medical case histories and diagnoses associated with the second session.
1. An apparatus comprising: a use monitor including a processor to monitor, in a first session, user actions and medical content data pertaining to operation of a clinical image display to define training data; and a learning device including a processor to implement a learning network to develop a model for a subsequent session based on the training data in relationship to a context of the medical content data, the context based on an image similarity analysis of medical images, the model developed by defining contextual patterns of the user actions based on the context and the medical content data, the learning device to update, prior to or during a second session subsequent the first session, a user interface based on the model.
9. A method to adjust at least one user interface element of a user interface 




Claims 2-8, 10-14, 16-20 are inherited from independent claims 1, 9 and 15, and therefore are rejected under nonstatutory double patenting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649